United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 18-3037                                                September Term, 2017
                                                                    1:17-cr-00201-ABJ-1
                                                       Filed On: July 12, 2018
United States of America,

             Appellee

      v.

Paul John Manafort, Jr.,

             Appellant


      BEFORE:       Rogers, Tatel, and Wilkins, Circuit Judges

                                        ORDER

       Upon consideration of the motion for release pending appeal, the response
thereto, and the reply, it is

       ORDERED that the motion be denied. The court declines to exercise its
authority under Federal Rule of Appellate Procedure 9(a)(3) because appellant has not
shown that immediate relief before resolution of his expedited appeal is warranted.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Robert J. Cavello
                                                         Deputy Clerk